IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs January 7, 2016

                                     IN RE M.B.R.

                Appeal from the Juvenile Court for Hamblen County
                    No. J140007 Janice Hope Snider, Judge


                No. E2015-01906-COA-R3-PT-FILED-JUNE 23, 2016
                      _________________________________

This is a termination of parental rights case. The Department of Children’s Services filed
a petition to terminate the parental rights of B.L.R. (Father) with respect to his child,
M.B.R. (the Child). The trial court found clear and convincing evidence of four grounds
supporting termination. The court also found, by the same quantum of proof, that
termination is in the best interest of the Child. Father appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                      Affirmed as Modified; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.
Gerald T. Eidson, Surgoinsville, Tennessee, for the appellant B.L.R.

Herbert H. Slatery III, Attorney General and Reporter, and Rebekah A. Baker, Senior
Counsel, for the appellee, Tennessee Department of Children’s Services.

                                       OPINION

                                            I.

       On January 8, 2014, Hamblen County Sheriff deputies visited Father’s home as
part of an investigation into a series of burglaries of which Father was a suspect. After
obtaining consent to search the house, the officers entered and saw the Child, who was
approximately five months old, lying on a couch with open needles next to her. Drug
paraphernalia was found throughout the residence.              Officers also discovered
methamphetamines, marijuana, and benzodiazepines. The Child was placed in the
custody of DCS. Father was arrested for possession of illegal substances. Following his
arrest, Father submitted to a drug screen. He tested positive for amphetamine,
benzodiazepine, methamphetamine, marijuana, and buprenorphine.

       On January 15, 2014, DCS filed a petition for temporary legal custody. At the
same time, DCS sought a declaration that the Child was dependent and neglected. After
a hearing in the trial court on April 16, 2014, the Child was adjudicated dependent and
neglected the following day. Though incarcerated at the time, Father was present with an
attorney at the April 16, 2014 hearing. He stipulated that, due to his incarceration, the
Child was dependent and neglected.

       In the ensuing months, Father was convicted of multiple crimes that had all taken
place after the Child was born. On May 29, 2014, Father was found guilty of attempted
burglary, three counts of vandalism, burglary other than habitation, theft of property
under $500, and attempted burglary other than habitation. Father received the following
concurrent sentences: one year for attempted burglary; two years and one day for the first
count of vandalism; two years and one day for burglary other than habitation; eleven
months and twenty-nine days for theft of property under $500; eleven months and
twenty-nine days for the second count of vandalism; one year for attempted burglary
other than habitation; and eleven months and twenty-nine days for the third count of
vandalism.

        On December 1, 2014, Father was found guilty, this time in Grainger County, of
aggravated burglary, two counts of theft over $1,000, burglary, vandalism over $500, and
assault. Father received the following sentences, all of which were to run concurrent with
his sentences from Hamblen County: four years for aggravated burglary; four years for
the first count of theft over $1,000; four years for burglary; four years for the second
count of theft over $1,000; two years for vandalism over $500; and eleven months and
twenty-nine days for assault.

       Over time, DCS created three permanency plans for Father. The first plan, dated
February 6, 2014, had the following requirements: (1) submit to random drug screens
within two hours after a request by DCS or the guardian ad litem; (2) undergo an alcohol
and drug assessment and comply with any recommendations; (3) obtain stable housing
and income; (4) complete parenting classes and comply with any recommendations; and
(5) undergo a mental health assessment and comply with any recommendations. The
second plan, dated August 4, 2014, had essentially the same requirements. The third
plan, dated February 2, 2015, had similar requirements to those of the first two plans.
The third plan did add the requirement that, upon release from jail, Father was to start
making child support payments.



                                            2
        On March 25, 2015, DCS filed a petition to terminate Father’s parental rights. In
the petition, DCS alleged six separate grounds for termination: (1) abandonment by an
incarcerated parent due to his failure to visit the Child, said ground being pursuant to
Tenn. Code Ann. §§ 36-1-113(g)(1) (2014) and 36-1-102(1)(A)(iv), -102(1)(E) (2014);
(2) abandonment by an incarcerated parent as a result of Father’s failure to support
pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(iv), -102(1)(D); (3)
abandonment by an incarcerated parent as a result of Father’s wanton disregard pursuant
to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(A)(iv); (4) abandonment as a result
of Father’s failure to provide a suitable home pursuant to Tenn. Code Ann. §§ 36-1-
113(g)(1) and 36-1-102(1)(A)(ii); (5) Father’s substantial noncompliance with a
permanency plan pursuant to Tenn. Code Ann. §§ 36-1-113(g)(2) and 37-2-403(a)(2)
(2014); and (6) persistence of conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3).
A trial was held on August 5, 2015. During the trial, DCS nonsuited two of the grounds
alleged in its petition: abandonment as a result of failure to visit and abandonment as a
result of failure to support. On September 3, 2015, the trial court entered an order
terminating Father’s parental rights after finding clear and convincing evidence
supporting the remaining four grounds alleged by DCS. In addition, the trial court held
that there was clear and convincing evidence that termination was in the Child’s best
interest.

                                                  II.

       Father filed a notice of appeal on September 28, 2015, raising the following
singular issue, as taken verbatim from his brief:

               Whether the [c]ourt erred in finding it was in the child’s best
               interest to terminate the [Father’s]1 parental rights.

                                                 III.

       “A biological parent’s right to the care and custody of his or her child is among the
oldest of the judicially recognized liberty interests protected by the Due Process Clauses
of the federal and state constitutions.” In re S.M., 149 S.W.3d 632, 638 (Tenn. Ct. App.
2004) (citing Troxel v. Granville, 530 U.S. 57, 65 (2000)) (internal citations omitted).

       1
          Here and in one other place in his brief, Father actually asserted that the trial court erred
in terminating mother’s parental rights. The record reflects that the Child’s biological mother
voluntarily surrendered her parental rights on August 5, 2015; but, even if she had not
surrendered her rights, Father would have no standing to raise mother’s rights. We believe that
the reference to mother’s rights was simply a mistake.

                                                  3
However, this right is not absolute. In re Audrey S., 182 S.W.3d 838, 860 (Tenn. Ct.
App. 2005) (citing State Dep’t of Children’s Servs. v. C.H.K., 154 S.W.3d 586, 589
(Tenn. Ct. App. 2004)).

       Parties seeking to terminate a biological parent’s parental rights must prove, by
clear and convincing evidence, at least one statutory ground. In re Adoption of S.T.D.,
No. E2007-01240-COA-R3-PT, 2007 WL 3171034, at *3 (Tenn. Ct. App., filed Oct. 30,
2007) (citing Tenn. Code Ann. § 36-1-113(c)(1)). A petitioner also must prove by clear
and convincing evidence that termination is in the child’s best interest. Id. (citing Tenn.
Code Ann. § 36-1-113(c)(2)). “Clear and convincing evidence is evidence in which there
is no serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (internal quotation marks
and citation omitted).

      The Supreme Court has recently delineated our standard of review:

             An appellate court reviews a trial court’s findings of fact in
             termination proceedings using the standard of review in Tenn.
             R. App. P. 13(d). Under Rule 13(d), appellate courts review
             factual findings de novo on the record and accord these
             findings a presumption of correctness unless the evidence
             preponderates otherwise. In light of the heightened burden of
             proof in termination proceedings, however, the reviewing
             court must make its own determination as to whether the
             facts, either as found by the trial court or as supported by a
             preponderance of the evidence, amount to clear and
             convincing evidence of the elements necessary to terminate
             parental rights. The trial court’s ruling that the evidence
             sufficiently supports termination of parental rights is a
             conclusion of law, which appellate courts review de novo
             with no presumption of correctness. Additionally, all other
             questions of law in parental termination appeals, as in other
             appeals, are reviewed de novo with no presumption of
             correctness.

In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn. 2016) (internal citations omitted).

       “When a trial court has seen and heard witnesses, especially where issues of
credibility and weight of oral testimony are involved, considerable deference must be
accorded to . . . the trial court’s factual findings.” In re Adoption of S.T.D., 2007 WL
4
3171034, at *4 (citing Seals v. England/Corsair Upholstery Mfg. Co., Inc., 984 S.W.2d
912, 915 (Tenn. 1999)).

                                           IV.

      This court has previously stated that,

             [t]he ultimate goal of every proceeding involving the care and
             custody of a child is to ascertain and promote the child’s best
             interests. However, as important as these interests are, they
             do not dominate every phase of a termination of parental
             rights proceeding. The best interests of the child do not
             become the paramount consideration until the trial court has
             determined that the parent is unfit based on clear and
             convincing evidence of one or more of the grounds for
             termination listed in Tenn. Code Ann. § 36-1-113(g).

In re Audrey S., 182 S.W.3d at 877. In the present action, the trial court found, by clear
and convincing evidence, the four remaining grounds alluded to earlier in this opinion.
On appeal, Father has not challenged any of these decisions. Nevertheless, we are
required to review all of the trial court’s findings with respect to grounds and best
interest. In re Carrington, 483 S.W.3d at 525 (“. . . we hold that in an appeal from an
order terminating parental rights the Court of Appeals must review the trial court’s
findings as to each ground for termination and as to whether termination is in the child’s
best interests, regardless of whether the parent challenges these findings on appeal.”)

                                               V.

                                               A.

       When analyzing the first ground for termination, abandonment as a result of
Father’s wanton disregard, the trial court concluded the following:

             In the present case, [Father] has a history of criminal behavior
             that includes an assault on [October 12, 2012], seven . . .
             burglary, theft and vandalism offenses on January 5, 2014,
             and [five] similar offenses on December 8, 2013. In addition,
             this Father was abusing a variety of illegal drugs in the
             presence of his [five] month old child.



                                               5
              It is not difficult for this [c]ourt to find by clear and
              convincing evidence that [Father’s] history of drug abuse and
              involvement with the criminal justice system demonstrates
              wanton disregard for the welfare of [the Child] in such a
              manner as to constitute abandonment of [the Child] within the
              meaning of [Tenn. Code Ann.] § 36-1-113(g)(1) and § 36-1-
              102(1)(A)(iv).

        Our review of the record demonstrates that the evidence does not preponderate
against the trial court’s factual findings on this ground. This Court has “repeatedly held
that . . . criminal behavior, substance abuse . . . can, alone or in combination, constitute
conduct that exhibits a wanton disregard for the welfare of a child.” In re Audrey S., 182
S.W.3d at 867-68. In the present action, Father committed thirteen separate crimes in
Hamblen County and Grainger County in the months following the birth of the Child.
Father was subsequently convicted of all thirteen crimes. He was incarcerated. This
criminal activity alone would be sufficient for us to find wanton disregard by the Father.
However, Father’s multiple convictions are compounded by his substance abuse
documented in the record. Accordingly, we hold that, as a matter of law, the evidence
clearly and convincingly demonstrates Father’s wanton disregard for the welfare of the
Child.

                                            B.

       After considering the second ground for termination – Father’s failure to provide a
suitable home – the trial court stated the following:

              [Father’s] continuous incarceration has made it impossible for
              him to provide a suitable home for [the Child]. . . . Father
              proposes to provide a home for [the Child] at the [halfway]
              house upon his release, but he has failed to fully investigate
              this situation or provide for adequate child care at the
              [halfway] house or elsewhere. Further, [Father] has failed to
              comprehend the extent of [the Child’s] serious health issues
              or make any provision for adequate medical care for [the
              Child] following . . . Father’s release from jail. The [c]ourt
              seriously doubts there is any possible way [Father] could
              provide [the Child] with the level of medical care she requires
              in his proposed living arrangements.




                                             6
              The ability of DCS . . . to assist [Father] in providing a
              suitable home for this child has been significantly hindered by
              . . . Father’s continuous incarceration and inability to provide
              his Case Manager with any clear release date. The [c]ourt
              finds that the Department’s efforts have been reasonable
              under the existing circumstances.

              The [c]ourt therefore finds by clear and convincing evidence
              that [Father] has failed to provide a suitable home for his
              minor child.

        Upon our review of the record in this case, we hold that the evidence does not
preponderate against the trial court’s factual findings as to this ground. Father was
incarcerated at the time of trial, and his release date was uncertain. Nevertheless, Father
testified that, once he was released from jail, he would be headed to a halfway house, at
which location he intended to parent the Child. At one point during the trial, Father
stated that children were allowed to reside in the halfway house, a position he reasserted
in his brief. However, Father also freely acknowledged at trial that he was not certain
whether the program he planned to enter at the halfway house would be appropriate for
the Child. Furthermore, Father admitted he did not know whether the halfway house
would allow the Child to live with him because she has both hepatitis B and hepatitis C.
In our view, Father’s plan for providing a suitable home for the Child at a halfway house
is simply too speculative. It becomes even more so when one considers the Child’s
medical condition, which necessitates frequent trips to the doctor, and the fact that Father
would have to find appropriate supervision for the Child when he started working again.
When asked how he would address the Child’s medical needs, Father said “if she
couldn’t attend her regular physician, I would try to find one closer to [the halfway
house] that I could send her to.” However, Father’s driver license was suspended, and he
did not have a solution for how he would transport the Child to the doctor on his own. As
for daycare, Father posited that his family, who live over an hour and a half away in
Kentucky, might be able to help look after the Child when he went back to work.
Ultimately, we believe Father’s plan for providing a suitable home is simply too
speculative to address the Child’s pressing needs. As a result, we hold, as a matter of
law, that the evidence clearly and convincingly demonstrates that Father has failed to
provide, and is highly unlikely to provide, a suitable home for the Child.

                                            C.

     When reviewing the third ground for termination – Father’s substantial
noncompliance with the permanency plan – the trial court concluded the following:

                                             7
             Three . . . [p]ermanency [p]lans for . . . Father were ratified
             by the [c]ourt. This [c]ourt specifically finds the following
             requirements of those permanency plans are reasonably
             related to the grounds for removal and to family re-
             unification: upon Father’s release from jail he would maintain
             stable housing and income; he would complete [p]arenting
             classes, he would schedule and complete a mental health
             assessment and follow all recommendations for individual
             therapy; he would pay child support; he would have an
             alcohol and drug assessment and follow all recommendations
             to complete an [intensive outpatient program]; and he would
             visit with [the Child]. [Father] has failed to substantially
             complete any of the plan responsibilities and requirements
             due to his continued incarceration.

                                     *      *      *

             The Court finds by clear and convincing evidence that
             [Father] has failed to substantially comply with the
             reasonable requirements of the [p]ermanency [p]lans in this
             case.

        As previously noted, Father was incarcerated continuously from the time when
DCS first became involved in this case through the August 5, 2015 hearing on the
petition of DCS to terminate his parental rights. Though he was incarcerated when DCS
created all three of the permanency plans, the record reflects that Father did complete the
following plan requirements: a parenting assessment, a mental health assessment, and an
alcohol and drug assessment. In addition, there is no evidence in the record that Father,
while incarcerated, turned down services aimed at helping him address his permanency
plan requirements. Furthermore, we are cognizant of the reality that, while he was
incarcerated, Father had limited means of securing stable housing and income. While
Father certainly failed to comply with certain portions of the permanency plan, we cannot
say that his noncompliance was substantial given the fact that his incarceration inherently
restricted his access to the means to address some of his requirements. Accordingly, we
hold that the evidence does not clearly and convincingly demonstrate that Father failed to
substantially comply with a permanency plan. Therefore, we modify the trial court’s
judgment to eliminate this ground as one supporting termination.




                                            8
                                           D.

      Finally, the trial court held the following with respect to the fourth ground for
termination, persistence of conditions:

             It has been more than six . . . months since [the Child] was
             removed from the custody of her parents in January 2014, due
             to . . . Father’s drug abuse and criminal activity. Over
             [nineteen] months later, [Father] remains in circumstances
             that are identical to those existing on the date this child was
             placed into the custody of the State of Tennessee. Any
             progress [Father] made to comply with the requirements of
             the [p]ermanency [p]lans in this case is effectively negated by
             the reality of his present circumstances. [Father] remains in
             jail[,] and his future is uncertain. He has no home and no job
             if he was released tomorrow.

             [The Child’s] physical condition remains unstable and
             difficult to manage.

             The [c]ourt finds by clear and convincing evidence that the
             conditions which led to [the Child’s] removal and placement
             in state custody continue to persist despite all efforts of both
             the State of Tennessee and . . . Father. These conditions,
             which would likely lead to further neglect of the [C]hild, are
             unlikely to be remedied soon so that the [C]hild could be
             returned safely to a stable home environment adequate to
             meet her significant medical needs.              Consequently,
             continuation of the parent child relationship greatly
             diminishes the chances of this child being placed into a safe,
             stable[,] and permanent home.

       Based upon our review, we hold that the evidence does not preponderate against
the trial court’s factual findings on this ground. Tenn. Code Ann. § 36-1-113(g)(3)
authorizes termination of parental rights when:

             (3)(A) The child has been removed from the home of the
             parent or guardian by order of a court for a period of six (6)
             months and;



                                            9
                     (i) The conditions which led to the child’s
                     removal or other conditions which in all
                     reasonable probability would cause the child to
                     be subjected to further abuse or neglect and
                     which, therefore, prevent the child’s safe return
                     to the care of the parent(s) or guardian(s) still
                     persist;

                     (ii)   There is little likelihood that these
                     conditions will be remedied at an early date so
                     that the child can be safely returned to the
                     parent(s) or guardian(s) in the near future; and

                     (iii) The continuation of the parent or guardian
                     and child relationship greatly diminishes the
                     child’s chances of early integration into a safe,
                     stable and permanent home.

In the present action, we agree with the trial court that Father’s situation at the time of
trial was essentially identical to his condition when DCS filed its petition in March 2015.
When the petition was filed, Father was incarcerated, did not have a suitable home, and
did not have a legal source of income. At the time of trial, Father was still incarcerated,
did not have a suitable home, and did not have a legal source of income. Furthermore,
the record indicates that Father has been incarcerated ever since the Child was seven
months old. In the end, Father’s ongoing issues lead us to believe that continuation of his
parent-child relationship with the Child would greatly hinder the likelihood of the Child
being integrated into a safe, stable, and permanent home. Accordingly, we find that, as a
matter of law, the evidence clearly and convincingly exhibits persistence of conditions.

                                             VI.

       After finding that there are three statutory grounds warranting termination of
Father’s parental rights, we now focus on whether termination is in the Child’s best
interest. When considering the issue of “best interest,” we are guided by the following
statutory factors set forth in Tenn. Code Ann. § 36-1-113(i), which provides as follows:

              In determining whether termination of parental or
              guardianship rights is in the best interest of the child pursuant
              to this part, the court shall consider, but is not limited to, the
              following:

                                             10
(1) Whether the parent or guardian has made such an
adjustment of circumstance, conduct, or conditions as to
make it safe and in the child’s best interests to be in the home
of the parent or guardian;

(2) Whether the parent or guardian has failed to effect a
lasting adjustment after reasonable efforts by available social
services agencies for such duration of time that lasting
adjustment does not reasonably appear possible;

(3) Whether the parent or guardian has maintain regular
visitation or other contact with the child;

(4) Whether a meaningful relationship has otherwise been
established between the parent or guardian and the child;

(5)   The effect a change of caretakers and physical
environment is likely to have on the child’s emotional,
psychological and medical condition;

(6) Whether the parent or guardian, or other person residing
with the parent or guardian, has shown brutality, physical,
sexual, emotional or psychological abuse, or neglect toward
the child, or another child or adult in the family or household;

(7) Whether the physical environment of the parent’s or
guardian’s home is healthy and safe, whether there is criminal
activity in the home, or whether there is such use of alcohol,
controlled substances or controlled substance analogues as
may render the parent or guardian consistently unable to care
for the child in a safe and stable manner;

(8) Whether the parent’s or guardian’s mental and/or
emotional status would be detrimental to the child or prevent
the parent or guardian from effectively providing safe and
stable care and supervision for the child; or




                              11
              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by
              the department pursuant to § 36-5-101.

“The above list is not exhaustive[,] and there is no requirement that all of the factors must
be present before a trial court can determine that termination of parental rights is in a
child’s best interest.” State Dep’t of Children’s Servs. v. B.J.N., 242 S.W.3d 491, 502
(Tenn. Ct. App. 2007) (citing State Dep’t of Children’s Servs. v. P.M.T., No. E2006-
00057-COA-R3-PT, 2006 WL 2644373, at *9 (Tenn. Ct. App., filed Sept. 15, 2006)). In
addition, “[t]he child’s best interest must be viewed from the child’s, rather than the
parent’s, perspective.” In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005) (citing
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

       In the present action, the trial court’s September 3, 2015 order terminating
Father’s parental rights included the following “best interest” analysis:

              It is in the [C]hild’s best interests for termination to be
              granted. . . . Father . . . has not made changes in his conduct
              or circumstances that would make it safe for the [C]hild to
              return home, after reasonable efforts by the [S]tate to assist
              him.

              Due to . . . Father’s continued incarceration, he has not
              maintained a regular, meaningful relationship with the . . .
              Child that would sustain a parent-child bond.

              [The Child] suffers from severe health issues that include
              Hepatitis B (that remains active and contagious) and C (which
              is currently in remission). The foster parents still have to use
              “universal precautions” such as gloves to prevent contact with
              [the Child’s] body fluids or when changing her diapers. It’s
              uncertain when or how [the Child’s] Hepatitis will progress.
              [The Child] may also have undiagnosed neurological issues
              that have begun to manifest themselves. Additionally, [the
              Child] has serious feeding issues for which she remains in
              therapy. She requires an extensive regimen of care and daily
              therapy to insure . . . that her basic health needs are met. It is
              doubtful that, as a single parent . . . Father will be able to
              maintain both [the Child’s] therapy/medical schedule and full
              time employment if [the Child] was placed in his care.

                                             12
              [The Child’s] pre-adoptive foster family has gone above and
              beyond to accommodate [the Child’s] special needs. It would
              be extremely difficult, if not impossible, for [the Child] to
              adjust and thrive in any alternative environment . . . Father
              could provide at this stage of her life. It is unlikely that any
              half-way house would allow a child with Hepatitis to reside
              there with [Father], even if he could provide the level of care
              [the Child] needs.

              [The Child] has not seen . . . Father since she was
              approximately five (5) months old. She has never bonded to
              [Father,] and they have no meaningful relationship. To place
              [the Child] with . . . Father at this point would be equivalent
              to placing her with a stranger. In contrast, the foster parents
              have developed a close, loving relationship with this little
              girl. [The Child] appears to be thriving in their care.

              It is manifestly in [the Child’s] best interest to remain with
              the foster family who desire to adopt her and give her
              permanency in her life.

       On appeal, Father contends that the trial court “failed to consider certain important
factors or didn’t give them the weight they should have been given.” In support of this
contention, Father argues that he has (1) finished an outpatient drug rehabilitation
program; (2) completed parenting classes; (3) undergone mental health, alcohol, and drug
assessments; (4) never refused to cooperate with any services offered by DCS; and (5)
never used drugs while he was incarcerated. Father also maintains that DCS never
“contacted anyone at the Department of Corrections to ascertain if any services could be
provided to him while he was in custody.” Further, Father alleges that the halfway house
“that he would soon be living at” could assist him with outpatient rehabilitation and
would allow children “in the program.” Finally, Father claims that DCS never permitted
him to visit with the Child while he was incarcerated.

       We are not persuaded by Father’s argument. As we have already articulated,
Father has taken some steps toward making himself capable of being a suitable parent for
the Child. In particular, we noted his participation in a parenting assessment, counseling,
and drug rehabilitation. Nevertheless, we do not believe these efforts outweigh Father’s
glaring deficiencies as a parent, specifically his inability to secure stable housing and a
legal source of income. Meanwhile, the record reflects that the Child has resided with a

                                            13
loving pre-adoptive family ever since she was removed from Father’s custody in January
2014. At trial, the pre-adoptive foster mother spoke in great detail about the Child’s
serious medical issues and the speech, feeding, and physical therapy sessions the Child
requires multiple times a week. In addition, the pre-adoptive foster mother explained the
extended care the Child receives at home from the pre-adoptive foster family, including
multiple hours of daily one-on-one attention from the pre-adoptive foster grandmother,
who is a retired nurse. Judging by the evidence in the record, the pre-adoptive foster
family has done everything it can to ensure that the Child gets the medical attention,
support, and resources necessary for her to thrive. In stark contrast, Father has offered a
highly speculative plan to provide housing, medical attention, and daily supervision while
he is at work. In our view, it would be inappropriate to remove the Child from the stable
and nurturing environment she now enjoys and place her with an individual who clearly
does not grasp the seriousness of her daily needs. Accordingly, we conclude that, as a
matter of law, the trial court was correct in holding that there is clear and convincing
evidence that termination of Father’s parental rights is in the Child’s best interest.

                                           VII.

       The judgment of the trial court is modified. As modified, the judgment is
affirmed. The costs on appeal are assessed to the appellant, B.L.R. This case is
remanded for enforcement of the trial court’s judgment, as modified, and for collection of
costs assessed by the trial court.



                                                   _______________________________
                                                   CHARLES D. SUSANO, JR., JUDGE




                                            14